Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 01 March 2021 has been entered. 

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 01 April 2020 has been considered by the Examiner. 


Status of Claims 
4. 	Claims 19, 22-48 are pending, of which claims 19, 23, 24, and 30 have been amended; claims 1-18 and 20-21 have been canceled; claims 43-48 have been added; and claims 19 and 22-48 are under consideration for patentability. 

Response to Arguments
5. 	 Applicant’s arguments, see pages 7-17 of the remarks, filed 02 February 2021, with respect to rejection of claims 19 and 22-42 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made within the updated text below. 

Claim Objections
6. 	Claim 19 is objected to because of the following informalities. 
Claim 19 contains minor typographical and grammatical errors. 
Claim 19, line 9: The Examiner suggests changing “an adhesive extender” to “the adhesive extender.”   
Appropriate correction is required.


Claim Rejections - 35 USC § 102
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 19, 22, 23, 27, and 29 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Mazar et al. (US 2016/0228060 A1).
Regarding claim 19, Mazar teaches a method using an adhesive extender (elastic layer 202 with adhesive layer [0058, 0068, FIG. 6]) to apply a medical electrode assembly to a patient’s skin (the adhesive layer of the elastic layer 202 is configured to affix the electrode pad assembly 200 to the patient’s skin [0068, FIG. 6]), the method comprising the steps of: 
mounting the medical electrode assembly to the patient’s skin (electrode pad assembly 200 is mounted on the patient’s skin 220 [0068-0069, FIG. 6]), the medical electrode assembly having an inner face (the inner face is considered the bottom side of the hydrogels 208d / 208c which makes adhesive contact with the skin 220 [0071, FIG. 6, see annotated figure below]) and an outer face (outside portion of electrode pad assembly 200 [see annotated figure below]), a connector protruding from the outer face (electrode male snap connectors 204c and 204d [0059, 0061, see annotated figure below]), said mounting the medical electrode assembly to the patient’s skin including adhering the inner face to the patient’s skin and exposing the connector opposite the patients skin (the bottom side of the hydrogels 208d / 208c makes adhesive contact with the skin 220 [0071, FIG. 6, see annotated figure below]. Meanwhile the electrode male snap 
adhering the adhesive extender (elastic layer 202 has an adhesive layer which is adhered with the skin 220 and the hydrogels 208d / 208c of the electrode pad assembly 200 [0068, 0071, FIG. 6]), the adhesive extender having a unitary flexible sheet with an aperture and adhesive face (the elastic layer 202 is flexible [0058] and contains apertures 210 [0069]. The elastic layer 202 also has an adhesive face or an adhesive layer which is adhered to the patients skin 220 [0068, FIG. 6]), the adhesive face having an inner portion surrounding the aperture ([see annotated figure below]), and an outer portion surrounding the inner portion ([see annotated figure below]), said adhering including adhering the inner portion of the adhesive face onto the adhered medical electrode assembly (the elastic layer 202 has an inner adhesive face as shown in the annotated figure and is adhered with the hydrogels 208d / 208c of the electrode pad assembly 200 [0068, 0071, FIG. 6 or see annotated figure below]) and adhering the outer portion of the adhesive face to the patient’s skin surrounding the adhered medical electrode assembly (the elastic layer 202 has an outer adhesive as shown in the annotated figure and is adhered to the patient’s skin [0068-0069, 0071, see FIG. 6 or annotated figure below]), the adhered adhesive extender surrounding the connector and exposing the electrode connector through the aperture (the elastic layer 202 surrounds the electrode male connectors 204c / 
	
    PNG
    media_image1.png
    1013
    966
    media_image1.png
    Greyscale


Regarding claim 22, Mazar teaches wherein said adhering the adhesive extender includes positioning the adhesive extender concentrically relative to the 
Regarding claim 23, Mazar teaches wherein the medical electrode assembly is a first medical electrode assembly and the adhesive extender is a first adhesive extender further including (see descriptions of the first electrode assembly and the first adhesive extender from claim 19 above); 
repeating said steps of mounting and adhering with a second medical adhesive extender, respectively (two single electrode pad assemblies can be utilized for contacting a patient’s skin [0080]);
connecting a wearable monitor to the medical electrode assemblies (the wearable monitor is considered the sensor housing 710 which can be affixed to the main body 712 [0083, FIG. 7, FIG. 8]. The main body 712 has two electrode connections on the bottom surface for operatively connecting to the two single electrode pads [0079, 0080, 0083]), the wearable monitor having a housing having at least two electrode connectors (main body 712 which has two electrode connections for connecting with the two single electrode pads [0079, 0080, 0083]), and a monitoring unit housed within the housing and being connected to the electrode connectors (the sensor housing 710 is affixed to the main housing 712 of the electrode assembly 700. Furthermore, the sensor housing 710 can have as similar design to the sensor housing 110 with respect to figures 2-4 [0083]. Figures 2-4 demonstrates how the sensor housing 710 has electrical 
using the connected wearable monitor, obtaining electrocardiogram data from a signal received from the medical electrode assemblies over a period of time (the sensor housing 110 or 710 includes a display for showing ECG readings [0034, 0041]).
Regarding claim 27, Mazar teaches wherein the monitoring unit has a computer-readable memory, said obtaining including storing the electrogram data onto the computer-readable memory of the wearable monitor (the sensor housing has a circuit board 134 with one or more processors for storing and communicating the stored ECG signals with other computing devices [0034, 0055].
Regarding claim 29, Mazar teaches wherein the monitoring unit has a transmitter, said obtaining including transmitting the electrogram data to an external computer (communication modules for transmitting the stored ECG data from the sensor to various computing devices [0034, 0055]).

Claim Rejections - 35 USC § 103
9. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10. 	Claims 24, 28, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. in view of Felix et al. (US 2016/0007877 A1). 

Mazar does not explicitly teach wherein the period of time corresponds to a portion of a prescribed period of time being of at least 7 days. 
The prior art by Felix is analogous to Mazar, as they both teach electrode devices for gathering physiological information ([abstract]). 
Felix teaches wherein the period of time corresponds to a portion of a prescribed period of time being of at least 7 days (multi-week ECG monitor / recorder 14 which continuously records ECG data for weeks or months for extreme long term monitoring [0109]).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the ECG monitor suggested by Mazar in view of Felix to have 
Regarding claim 28, Felix teaches wherein the stored electrogram data are in the form of a table having a plurality of difference of potential values corresponding to a sequence of moments in time (FIG. 12 shows a ECG waveform table / graph with a plurality of difference of potential values or peaks 111/112/113/114/115/116 corresponding to a sequence of moments in time [0066]), wherein the period of time is more than four days (as mentioned above in claim 24, Felix teaches multi-week ECG monitor / recorder 14 continuously records ECG data for weeks or months for extreme long term monitoring [0109]).
Regarding claim 41, Felix teaches wherein the stored electrogram data are in the form of a table having a plurality of difference of potential values corresponding to a sequence of moments in time (FIG. 12 shows a ECG waveform table / graph with a plurality of difference of potential values or peaks 111/112/113/114/115/116 corresponding to a sequence of moments in time [0066]), wherein the period of time is more than seven days (as mentioned above in claim 24, Felix teaches multi-week ECG monitor / recorder 14 continuously records ECG data for weeks or months for extreme long term monitoring [0109]).

s 25-26 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. in view of Felix et al. and Chakravarthy et al. (US 2017/0172413 A1).
Regarding claim 25, Mazar teaches the method of claim 23. Felix teaches wherein the period of time is of at least 8 days (ECG multi-week recording [0109]). 
Mazar and Felix do not explicitly teach wherein the electrogram data has a noise burden of less than 20%.
The prior art by Chakravarthy is analogous to Mazar, as they both teach ECG monitoring ([abstract]). 
Chakravarthy teaches wherein the electrogram data has a noise burden less than 20% (ECG noise of 3% [0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the ECG monitor suggested by Mazar in view of Felix with a low ECG noise of 3%, as taught by Chakravarthy. The benefit of this modification will allow for less noise over the rhythmic heartbeat. 
Regarding claim 26, Chakravarthy teaches wherein the noise burden is less than 12% (ECG noise of 3% [0040]). 
Regarding claim 37, Felix teaches wherein the period of time is of at least 4 days (the multi-week ECG monitor / recorder 14 continuously records ECG data for weeks or months for extreme long term monitoring [0109]) and 
Regarding claim 38, Felix teaches wherein the period of time is of at least 8 days (the multi-week ECG monitor / recorder 14 continuously records ECG data for weeks or months for extreme long term monitoring [0109]) and Chakravarthy teaches wherein the electrogram data has a noise burden of less than 15% (ECG noise of 3% [0040]).
Regarding claim 39, Felix teaches wherein the period of time is of at least 4 days (the multi-week ECG monitor / recorder 14 continuously records ECG data for weeks or months for extreme long term monitoring [0109]) and Chakravarthy teaches wherein the electrogram data has a noise burden of less than 15% (ECG noise of 3% [0040]).
Regarding claim 40, Chakravarthy teaches wherein the noise burden is less than 10% (ECG noise of 3% [0040]). 

12. 	Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al.
Regarding claim 43, Mazar teaches the method of claim 19 wherein the unitary flexible sheet is square shaped around a central axis (elastic layer 202 is square shaped [FIG. 5A-5B]), the aperture is circular and disposed concentrically to the unitary flexible sheet (see apertures 210 on the elastic layer 202 which allow for the insertion of the electrodes 204 [0061, FIG. 5A-5B]. The stabilizing 
 	Mazar does not explicitly teach wherein the unitary flexible sheet is circular. However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to change the unitary flexible sheet from a square shape to a circular shape. The advantage of such modification may provide alternate dimensions for positioning the various apertures in different locations (see MPEP 2144.04). 
	Regarding claim 44, Mazar teaches the method of claim 19, wherein the step of mounting the medical electrode assembly includes removing a release liner from the inner face before adhering the inner face to the patient's skin (backing layer 218 which is removed from the hydrogels 208 at the bottom of the electrode assembly 200 [0068-0069, FIG. 5]), and the step of mounting the adhesive extender includes removing the release liner from the adhesive face of the adhesive extender before adhering the adhesive face to the patient’s skin (backing layer 218 is removed from the elastic layer 202 [0068-0069, FIG. 5]).

	However the Examiner respectfully submits, as Mazar teaches a release liner for covering the adhesive surfaces of the electrode assembly, configuring the release liner such that it comprises a first and second release liner for the inner face and the adhesive face would be a matter of separating the known element without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 

	Allowable Subject Matter
13. 	Claims 30-36, 42, and 45-48 are allowed.
14. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to explicitly disclose the limitations of claim 30 which recites “25 wearable monitors” and “the period of time being of at least 48 hours, the stored electrogram data having a noise burden defined as the duration of electrogram data containing noise divided by the period of time, and the average noise burden of the plurality of wearable monitors being of less than . 
Mazar teaches a wearable monitor comprising a housing having at least two integrated electrode connectors (the wearable monitor is considered the sensor housing 710 which can be affixed to the main body 712 [0083, FIG. 7, FIG. 8]. The main body 712 has two electrode connections on the bottom surface for operatively connecting to the two single electrode pads [0079, 0080, 0083]), a monitor unit housed within the housing and being connected to the electrode connectors (the sensor housing 710 is affixed to the main housing 712 of the electrode assembly 700. Furthermore, the sensor housing 710 can have as similar design to the sensor housing 110 with respect to figures 2-4 [0083]. Figures 2-4 demonstrates how the sensor housing 710 has electrical contacts 116 for engaging with the snap connections of the electrodes [0018, 0036, 0043]), the monitoring unit having a computer-readable memory having stored electrogram data corresponding to a signal received, over a period of time, from medical electrode assemblies adhered to a patient and connected to the electrode connectors (the sensor housing 110 or 710 includes a display for showing ECG readings from the electrodes. The sensor has a processor for storing the readings, as well communicating the ECG readings to other computing devices [0034, 0041, 0055]).
Mazar does not explicitly teach 25 wearable monitors and the electrogram data having a period of time being of at least 48 hours, the stored electrogram 
	Claims 31-36, 42, and 45-48 are also allowed as they depend upon claim 30. 

Statement on Communication via Internet
15. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792